Citation Nr: 1604935	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, denied the Veteran's claim.  In November 2014, the Board remanded the claim for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; he is entitled to a presumption of herbicide (Agent Orange) exposure. 
 
2.  The Veteran's hypertension was not first diagnosed until many years after his active duty service, and is not related in any way to such service, to include Agent Orange exposure.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his hypertension is due to his service.  In a VA progress note, dated in October 2007, he reported that he had been taking medication for hypertension since the age of 25.  

In this regard, the Veteran's discharge (DD Form 214) shows that he was born in 1944, therefore, this would have been during service, or shortly after separation from service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Hypertension can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of this condition within a year following the Veteran's discharge from service. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, to include ischemic heart disease, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010). 

Changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  

The Veteran's discharge (DA Form 214) shows that his awards include the Vietnam Service Medal with two stars.  His service personnel records show that he served in Vietnam between February and December of 1969.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R.  §§ 3.307, 3.309.

The Veteran's service treatment records do not contain complaints, findings, or diagnoses, involving hypertension or high blood pressure.  

The Veteran's separation examination report, dated in December 1969, shows that his heart was clinically evaluated as normal, and that his blood pressure was 114/82, providing some limted evidence against this claim.  

As for the post-service medical evidence, VA progress notes, dated in 2007, include an October 2007 report, which notes that the Veteran reported that he has been taking anti-hypertensive medications since the age of 25, with current use of atenolol and maxzide.  

As an initial matter, the Veteran, who was born in 1944, and who was separated from service in December 1969, has asserted that he has been taking anti-hypertensive medications since the age of 25.  However, service medical records do not show any complaints, findings, or diagnoses involving hypertension or high blood pressure.  

The earliest medical evidence of hypertension is dated in 2007, about 37 years after separation from service.  

In November 2014, the Board remanded the claim for additional development.  

Specifically, the Board noted the Veteran's claimed history of hypertension since age 25, and directed that the Veteran be contacted and requested to identify any treating providers, and the approximate dates of any such treatment, for his hypertension prior to 2007.  

In April 2015, the Veteran was sent a letter requesting him to identify any treating providers, and the approximate dates of any such treatment, for his hypertension prior to 2007.  

There is no record of a reply.  

Given the foregoing, the Veteran's assertion of a history of hypertension since age 25 is found not to be accurate.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board further finds that the claim must be denied.  The Veteran's December 1969 separation examination report shows that his heart was clinically evaluated as normal, and that his blood pressure was 114/82.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).

More importantly than the service records, there is no relevant medical evidence dated between the Veteran's separation from service and October 2007, a period of about 37 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  There is no competent opinion in support of the claim.  There is no evidence to show that hypertension was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, hypertension is not a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, there is no competent evidence of record which associates hypertension with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, service connection is not warranted on this basis.

The issue on appeal is based on the contention that hypertension was caused by service, to include as due to exposure to Agent Orange during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has hypertension that is related to his service, to include as due to exposure to Agent Orange, this would be considered to fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found not to be credible, there is no competent medical opinion of record in support of the claim.  

In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value.  

Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that the Veteran has hypertension due to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issue on appeal have been obtained and are associated with the appellant's claims files.  Although the Veteran reported, in 2014, that he was in receipt of benefits from the Social Security Administration, and although there is no record to show that any SSA records have ever been received, the Veteran has not asserted or otherwise indicated that the SSA's records are relevant to his claim.  Therefore, no additional development is required.  See 38 C.F.R. § 3.159(d) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, hypertension is not shown during service, or for about 37 years after service, the Veteran has been found not to be credible, and there is no competent opinion of record in support of the claim.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not accurate, as in this case). 

In November 2014, the Board remanded this claim.  The Board directed that the Veteran be requested to identify any treating providers, and the approximate dates of any such treatment, for his hypertension prior to 2007.  If any relevant records were identified, it was directed that an attempt be made to obtain such records, possibly followed by an examination and obtaining an etiological opinion, if warranted.  In April 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  There is no record of a response.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

ORDER

Service connection for hypertension is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


